Journal Entries (1831): Journal 4: (1) Rule to plead, answer, or demur; copy of rule ordered published *p. 456; (2) motion to take bill as confessed *p. 474; (3) bill taken as confessed *p. 479; (4) referred to register *p. 488; (5) register’s report confirmed, decree *p. 490.
Papers in File: (i) Bill of complaint; (2) precipe for subpoena; (3) writ of subpoena and return; (4) affidavit and draft of order for publication of notice; (5) proof of publication of notice; (6) motion to take bill as confessed; (7) letter of attorney—Samuel Abbott to Elon Farnsworth; (8) answer and disclaimer of Robert, James, and Samuel Abbott; (9) draft of reference to register; (10) register’s report of amount due defendants; (11) draft of decree; (12-14) receipts.
Chancery Case 143 of 1831.